           Case
            Case7:20-cr-00664-CS
                 7:20-cr-00664-CS Document
                                   Document34-1
                                            35 Filed
                                                Filed12/23/20
                                                      12/23/20 Page
                                                                Page11ofof44




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                           [Proposed] Protective Order

                 v.                                                                     20 Cr. 664

 Ramon Portes,

                            Defendant.



       Upon the application of the United States of America, and the defendant having requested

discovery under Fed. R. Crim. P. 16(a), (b), (d) and (e), the Court hereby finds and orders as

follows:

       1. Confidential Material. The Government will make disclosure to the defendant(s) of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

“confidential material,” defined as material that (i) affects the privacy and confidentiality of

individuals; (ii) would impede, if prematurely disclosed, the Government’s ongoing investigation

of uncharged individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated;

and/or (iv) that is not authorized to be disclosed to the public or disclosed beyond that which is

necessary for the defense of this criminal case. The Government’s designation of material as

confidential material will be controlling absent contrary order of the Court.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and
         Case
          Case7:20-cr-00664-CS
               7:20-cr-00664-CS Document
                                 Document34-1
                                          35 Filed
                                              Filed12/23/20
                                                    12/23/20 Page
                                                              Page22ofof44




whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. The Government’s

designation of material as sensitive disclosure material will be controlling absent contrary order of

the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       3. Confidential material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

confidential material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any confidential material to the media or any third party

except as set forth below.

       4. Confidential material that is not sensitive disclosure material may be disclosed by

counsel to:

              (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

              (b) Prospective witnesses for purposes of defending this action.

       5. Sensitive disclosure material shall be disclosed only as follows:

              (a) On an “attorneys eyes only” basis.

       6. The Government may authorize, in writing, disclosure of confidential material beyond

that otherwise permitted by this Order without further Order of this Court.




                                                   2
            Case
             Case7:20-cr-00664-CS
                  7:20-cr-00664-CS Document
                                    Document34-1
                                             35 Filed
                                                 Filed12/23/20
                                                       12/23/20 Page
                                                                 Page33ofof44




        7. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

        8. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later.

        9. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                      Retention of Jurisdiction
        10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:


    AUDREY STRAUSS
    Acting United States Attorney

by: _/s/ T. Josiah Pertz______________                      Date: 12/23/2020
    T. Josiah Pertz
    Assistant United States Attorney

                                                   3
        Case
         Case7:20-cr-00664-CS
              7:20-cr-00664-CS Document
                                Document34-1
                                         35 Filed
                                             Filed12/23/20
                                                   12/23/20 Page
                                                             Page44ofof44




   /s/ Ivan Mercado_________________          Date: 12/23/2020
   Ivan Mercado
   Counsel for Ramon Portes


SO ORDERED:

Dated: 12/23/20


                                        ____________________________________
                                        THE HONORABLE CATHY SEIBEL
                                        UNITED STATES DISTRICT JUDGE




                                       4
